Exhibit 10.3(1)

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

                This FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT (this
“Amendment”) is dated as of May 10, 2005 and is entered into by and among
FIELDSTONE INVESTMENT CORPORATION (“FIC” and a “Seller”), FIELDSTONE MORTGAGE
COMPANY (“FMC” and a “Seller”, and together with FIC, the “Sellers””) and
MERRILL LYNCH BANK USA (the “Buyer”) to that certain Master Repurchase Agreement
dated as of November 12, 2004 (the “Existing Repurchase Agreement”, as amended
by this Amendment, the “Repurchase Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement.

RECITALS

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:


SECTION 1.           EXISTING INDEBTEDNESS.  SCHEDULE 2 OF THE EXISTING
REPURCHASE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH EXHIBIT
A HERETO.


SECTION 2.           TAKEOUT INVESTORS.  SCHEDULE 3 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH EXHIBIT B HERETO.


SECTION 3.           FUTURE AMENDMENTS.  AS OF THE AMENDMENT EFFECTIVE DATE,
BUYER AND SELLERS AGREE THAT FURTHER AMENDMENTS TO SCHEDULE 2 AND SCHEDULE 3 OF
THE EXISTING REPURCHASE AGREEMENT MAY BE CONSENTED TO BY BUYER IN WRITING (WHICH
MAY INCLUDE ELECTRONIC TRANSMISSIONS).


SECTION 4.           CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME
EFFECTIVE ON MAY 10, 2005 (THE “AMENDMENT EFFECTIVE DATE”) SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


4.1           DELIVERED DOCUMENTS.  ON THE AMENDMENT EFFECTIVE DATE, THE BUYER
SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY
TO THE BUYER IN FORM AND SUBSTANCE:


(A)           THIS AMENDMENT, EXECUTED AND DELIVERED AND DULY AUTHORIZED
OFFICERS OF THE BUYER, THE SELLERS AND THE GUARANTOR; AND


(B)           SUCH OTHER DOCUMENTS AS THE BUYER OR COUNSEL TO THE BUYER MAY
REASONABLY REQUEST.


 

--------------------------------------------------------------------------------



 


SECTION 5.           LIMITED EFFECT.  EXCEPT AS EXPRESSLY AMENDED AND MODIFIED
BY THIS AMENDMENT, THE EXISTING REPURCHASE AGREEMENT SHALL CONTINUE TO BE, AND
SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


SECTION 6.           FEES.  THE SELLER AGREES TO PAY AS AND WHEN BILLED BY THE
BUYER ALL OF THE REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF COUNSEL TO THE
BUYER IN CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF, THIS
AMENDMENT OR ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH AND RECEIPT OF
PAYMENT THEREOF SHALL BE A CONDITION PRECEDENT TO THE BUYER ENTERING INTO ANY
TRANSACTION PURSUANT HERETO.


SECTION 7.           CONFIDENTIALITY.  THE PARTIES HERETO ACKNOWLEDGE THAT THIS
AMENDMENT, THE EXISTING REPURCHASE AGREEMENT, AND ALL DRAFTS THEREOF, DOCUMENTS
RELATING THERETO AND TRANSACTIONS CONTEMPLATED THEREBY ARE CONFIDENTIAL IN
NATURE AND THE SELLER AGREE THAT, UNLESS OTHERWISE DIRECTED BY A COURT OF
COMPETENT JURISDICTION OR AS IS NECESSARY TO DO SO IN WORKING WITH GOVERNMENTAL
AGENCIES OR REGULATORY BODIES IN ORDER TO COMPLY WITH ANY APPLICABLE FEDERAL OR
STATE LAWS, THEY SHALL LIMIT THE DISTRIBUTION OF SUCH DOCUMENTS AND THE
DISCUSSION OF SUCH TRANSACTIONS TO SUCH OF ITS OFFICERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS AND AGENTS AS IS REQUIRED IN ORDER TO FULFILL ITS OBLIGATIONS UNDER
SUCH DOCUMENTS AND WITH RESPECT TO SUCH TRANSACTIONS.


SECTION 8.           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.


SECTION 9.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN SO EXECUTED, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 10.         CONFLICTS.  THE PARTIES HERETO AGREE THAT IN THE EVENT THERE
IS ANY CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT, AND THE TERMS OF THE
EXISTING REPURCHASE AGREEMENT, THE PROVISIONS OF THIS AMENDMENT SHALL CONTROL.

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:

MERRILL LYNCH BANK USA,

 

 

as Buyer

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Seller:

FIELDSTONE INVESTMENT CORPORATION,

 

 

as Seller

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Seller:

FIELDSTONE MORTGAGE COMPANY,

 

 

as Seller

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO AMENDMENT NO. 1

 

 

SCHEDULE 2

 

 

EXISTING INDEBTEDNESS

 

Indebtedness pursuant to the Revolving Credit and Security Agreement, dated
March 13, 2001, by and between Countrywide Warehouse Lending and Fieldstone
Mortgage Company as amended from time to time

 

Indebtedness pursuant to the 4/04 Amended and Restated Senior Secured Credit
Agreement, dated April 21, 2004, among Fieldstone Investment Corporation,
Fieldstone Mortgage Company and JPMorgan Chase Bank

 

Indebtedness pursuant to the Credit Agreement, dated July 23, 2003, between
Fieldstone Mortgage Company and Guaranty Bank as amended from time to time

 

Indebtedness pursuant to the Mortgage Loan Purchase and Sale Agreement, dated
July 23, 2003, by and between Fieldstone Mortgage Company and Guaranty Bank as
amended from time to time

 

Indebtedness pursuant to the Amended and Restated Master Repurchase Agreement,
dated March 31, 2005, among Credit Suisse First Boston Mortgage Capital LLC,
Fieldstone Mortgage Company and Fieldstone Investment Corporation as amended
from time to time

 

Indebtedness pursuant to the Amended and Restated Master Repurchase Agreement
Governing Purchases and Sales of Mortgage Loans, dated December 31, 2003, among
Lehman Brothers Bank, FSB, Fieldstone Investment Corporation and Fieldstone
Mortgage Company as amended from time to time

 

Indebtedness pursuant to (i) the Subordinated Amended and Restated Revolving
Promissory Note made by FIC to the order of FMC dated as of March 31, 2005 in
the original principal amount of Fifty Million Dollars ($50,000,000) and (ii)
the Subordinated Amended and Restated Revolving Promissory Note made by FMC to
the order of FIC dated as of March 31, 2005 in the original principal amount of
Two Hundred Million Dollars ($200,000,000).

 

Indebtedness in connection with Acceptable SPVs relating to Structured
Securities Debt:

•              Fieldstone Mortgage Investment Corporation — Series 2003-1

•              Fieldstone Mortgage Investment Trust — Series 2004-1

•              Fieldstone Mortgage Investment Trust — Series 2004-2

•              Fieldstone Mortgage Investment Trust — Series 2004-3

•              Fieldstone Mortgage Investment Trust — Series 2004-4

 

Ex. A-1

--------------------------------------------------------------------------------


 

EXHIBIT B TO AMENDMENT NO. 1

 

SCHEDULE 3

 

 

TAKEOUT INVESTORS

 

 

Auroa Loan Services

Countrywide Home Loans

CSFB

Household

Leader Mortgage

Lehman Bros.

Morgan Stanley

National City Mortgage

Regions Mortgage

WAMU

Wells Fargo

GMAC RFC

Suntrust

Chase

RBMG

Bear Stearns

EMC Mortgage

Irwin Mortgage

Citi Mortgage
Fieldstone Investment Corporation
J.P. Morgan Mortgage Acquisition Corp.

 

Ex. B-1

--------------------------------------------------------------------------------